                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-03098-NRN

SONDRA BEATTIE and FRANCIS HOUSTON, JR., individually and on behalf of all other
similarly situated individuals,

         Plaintiffs,

v.

TTEC HEALTHCARE SOLUTIONS, INC. and TTEC HOLDINGS, INC.,

         Defendants.


               DEFENDANTS’ THIRD MOTION TO COMPEL ARBITRATION
                             OF OPT-IN PLAINTIFFS


         Defendants TTEC Healthcare Solutions, Inc. and TTEC Holdings, Inc. (collectively,

“TTEC” or “Defendants”), for their Reply in support of their Third Motion to Compel Arbitration

of 14 Opt-In Plaintiffs (“Motion”), state as follows:

                                         INTRODUCTION

         It is baffling that the Opt-In Plaintiffs 1 still oppose the enforceability of the arbitration

agreements despite the fact that this Court has compelled 55 opt-in Plaintiffs and named Plaintiffs

Sondra Beattie and Francis Houston, Jr. to arbitration. (ECF Nos. 66, 82.) Plaintiffs’ response

effectively accuses Defendants of fraud and forgery, contesting the validity of the very same

documents this Court has previously found enforceable and valid.




1
    “Opt-In Plaintiffs” refers to the 14 individuals named in Defendants’ Motion.


4520649-v1\CHIDMS1
       What is equally absurd is that the Opt-In Plaintiffs’ opposition is virtually identical to that

submitted by named Plaintiffs Sondra Beattie and Francis Houston, Jr. in response to TTEC’s first

motion to compel individual arbitration. (Compare ECF No. 30 with ECF No. 101.) Again, this

Court disagreed with Plaintiffs Beattie’s and Houston’s arguments – the same ones Opt-In

Plaintiffs raise here – and compelled them to arbitration. (ECF No. 66.) Now, several months

later, Opt-In Plaintiffs have filed the same opposition, hoping the Court will somehow ignore its

previous ruling.

       Opt-In Plaintiffs are wasting this Court’s time and forcing TTEC to unnecessarily expend

effort and resources in filing these motions to compel when the very arguments they now raise

have already been overruled. Because the Court has already decided this issue, TTEC’s Motion

should be granted.

                                          ARGUMENT

I.     THIS COURT HAS ALREADY RULED THAT THE ARBITRATION
       AGREEMENT IS ENFORCEABLE AND MUST DO SO AGAIN HERE.

       As Plaintiffs Beattie and Houston unsuccessfully tried to do earlier in this litigation, the

Opt-In Plaintiffs resort to attacking Anna Haugen’s declaration in an attempt to avoid their

contractual obligations. The Opt-In Plaintiffs raise three arguments regarding Ms. Haugen’s

declaration and corresponding exhibits. First, Opt-In Plaintiffs contend that Ms. Haugen lacks

personal knowledge of whether the Opt-In Plaintiffs viewed or electronically assented to the

arbitration. (Resp., p. 4.) This, they argue, somehow lessens the effect of Ms. Haugen’s testimony.

Notably, Opt-In Plaintiffs only cite to one case: Barkley v. Pizza Hut of Am., Inc. Not only is

Barkley a non-binding opinion from the Middle District of Florida, but it is also wholly

distinguishable from the situation here. In Barkley, Pizza Hut had no evidence that the plaintiffs

                                                 2
agreed to arbitrate and relied only on declarations. Case No. 14-376, 2014 U.S. Dist. LEXIS

110640, *10-11 (M.D. Fla. Aug. 8, 2014). The declarations themselves were scant and even

admitted that Pizza Hut “has been unable to locate the personnel files” for the plaintiffs it sought

to compel to arbitration. (See Case No. 14-376, ECF No. 29-1, ¶ 14.) Pizza Hut never produced

any evidence – besides the declarations – in support of its argument that the plaintiffs were subject

to arbitration. Barkley, 2014 U.S. Dist. LEXIS 110640, at *10-12. TTEC, by contrast, has

produced much more evidence, in addition to a valid declaration that explains the effect of the

submitted evidence. Indeed, this Court previously accepted TTEC’s evidence and had no issue

with it. (ECF Nos. 66, 82.) The Court must do so again now.

       Second, the Opt-In Plaintiffs take issue with the fact that the Arbitration Agreements

attached to Ms. Haugen’s declaration are unsigned. As an initial matter, Ms. Haugen’s declaration

makes clear that the attached agreement are examples. (ECF No. 96-1 at ¶¶ 3-4.) In any event,

basic principles of contract law make clear that an actual signature is not required to manifest

consent or enter into a binding contract. See, e.g., Christie v. Loomis Armored US, Inc., No. 10-

2011, 2011 U.S. Dist. LEXIS 142003, at *9 (D. Colo. Mar. 21, 2011), quoting Med. Dev. Corp. v.

Indus. Molding Corp., 479 F.2d 345, 348 (10th Cir. 1973) (“[I]t is well-established that a party

may be bound to an agreement to arbitrate even absent a signature.”), rev’d on other grounds, 2011

U.S. Dist. LEXIS 141994 (D. Colo. Dec. 9, 2011); E-21 Eng’g, Inc. v. Steve Stock & Assocs., 252

P.3d 36, 39 (Colo. App. 2010) (“Court decisions under the Federal Arbitration Act, 9 U.S.C. § 2,

have held that no signature is required to satisfy the Act’s requirements for a binding arbitration

agreement.”). The Opt-In Plaintiffs’ response does nothing to change the fact that they agreed to

arbitrate any employment-related disputes against TTEC. The Opt-In Plaintiffs do not argue that


                                                 3
their claims are not subject to arbitration under the FAA or that the Arbitration Agreement is

procedurally or substantively unconscionable. Where, as here, a defendant provides sufficient

evidence that the plaintiffs agreed to be bound by arbitration, this emphasis on a signed agreement

is misplaced. The Opt-In Plaintiffs received and agreed to be bound by the Arbitration Agreement,

manifested by their acceptance of the Agreement and their continued employment. The Opt-In

Plaintiffs are merely attempting to avoid the application of their binding agreement now that they

have already obtained the benefit of the bargain.

       Despite Plaintiffs’ claims to the contrary, TTEC has repeatedly presented sufficient and

credible evidence of an enforceable agreement. To support its Motion, TTEC may rely on its

records that show the Plaintiffs received, opened, and accepted the Arbitration Agreement during

employee orientation. Indeed, courts routinely grant motions to compel arbitration where there is

evidence of assent retrieved from the defendant’s own records rather than by a signed agreement.

See, e.g., Petrie v. GoSmith, Inc., No. 18-01528, 2019 U.S. Dist. LEXIS 15237, at *4-6 (D. Colo.

Jan. 31, 2019) (granting motion to compel where “[d]efendant’s position is supported by data it

routinely collects”); Martinez v. TCF Nat’l Bank, No. 13-3504, 2015 U.S. Dist. LEXIS 23326, at

*8-10 (D. Colo. Feb. 25, 2015) (granting motion to compel arbitration where defendant-

employer’s records showed that the arbitration agreement was available to the plaintiff via mail

and on the company intranet); Vernon v. Qwest Communs. Int’l, Inc., 857 F. Supp. 2d 1135, 1148-

1152 (D. Colo. 2012) (holding that defendants presented sufficient evidence by describing their

routine practice of mailing welcome letters and providing records showing that the plaintiffs

“affirmatively accepted the [agreement] by clicking ‘accept’”); Urbanic v. Travelers Ins. Co., No.

10-2368, 2011 U.S. Dist. LEXIS 50629, at *9 (D. Colo. May 6, 2011) (granting motion to compel


                                                4
arbitration and stay proceedings where defendant’s records indicated that “[p]laintiff completed

the on-line training course and certified his receipt, review and agreement with the Code.”). In

line with these well-established opinions from the District of Colorado, TTEC’s evidence is

enough to compel the Opt-In Plaintiffs to arbitration.

       Finally, the Opt-In Plaintiffs accuse TTEC of manufacturing the very evidence this Court

has found sufficient. They claim “[f]or all anybody knows, Defendants could have prepared the

Certificates of Completion and training transcripts specifically for the purposes of this Motion.”

(Resp., p. 5.) Setting aside this blatantly inflammatory statement, the Opt-In Plaintiffs’ argument

is nonsensical. If TTEC truly forged documents in order to compel the Opt-In Plaintiffs to

arbitration, wouldn’t it do the same for every opt-in plaintiff?

       Here, the Opt-In Plaintiffs agreed to the Arbitration Agreement during the course of the

onboarding process as part of TTEC’s online training known as TTEC University. (ECF No. 96-

1 at ¶ 4.) According to their respective training records, Opt-In Plaintiffs reviewed and accepted

the Arbitration Agreements. (ECF Nos. 96-1 at ¶¶ 5-20, 96-4, 96-5.) This District’s precedent

supports finding an enforceable agreement.

       TTEC’s onboarding and recordkeeping process provides sufficient evidence of an

enforceable agreement between TTEC and Plaintiffs. For example, in Urbanic v. Travelers Ins.,

this court enforced an arbitration agreement where employees received online training and

electronically assented to a company code that referenced an arbitration agreement. Urbanic, 2011

U.S. Dist. LEXIS 50629, at *19. Plaintiff was required to review and agree to the company code,

which incorporated the company’s arbitration policy by reference. Id. at *5-6. Plaintiff, however,

never signed the arbitration agreement or otherwise made an affirmative showing of consent.


                                                  5
Nevertheless, the court determined the employer “submitted ample evidence in the form of sworn

declarations, emails, relevant company documents including the Arbitration Policy itself, and

records verifying Plaintiff’s on-line compliance and certifications.” Id. at *19.

       Other recent decisions from this court have focused on whether the evidence shows a

plaintiff received notice and their assent. In Martinez v. TCF National Bank, the court found that

the plaintiff “had reasonable notice and access to the terms and conditions of the arbitration clause”

where the notice of the arbitration agreement was posted on the company intranet and the

defendant provided records that the agreement was mailed to the employee. 2015 U.S. Dist.

LEXIS 23326, at *9-10; see also Vernon v. Qwest Commc’ns Int’l, Inc., 857 F. Supp. 2d 1135,

1152 (D. Colo. 2012), citing Pennington v. Northrop Grumman Space & Mission Sys. Corp., 269

F. Appx. 812, 815 (10th Cir. 2008) (“[T]he Tenth Circuit . . . has approved a finding that an

employee was placed on notice of and accepted a company’s arbitration agreement where notice

of the agreement was provided via a single email and the employer introduced evidence that the

employee habitually opened emails from management.”)

       In addition, in the employment context, assent to an agreement can be shown by merely

continuing the employment relationship. Martinez, 2015 U.S. Dist. LEXIS 22326, at *8-9. Here,

Plaintiffs were required to open the Arbitration Agreement and given an opportunity to read the

Arbitration Agreement during employee orientation.          They also accepted the terms of the

arbitration program electronically and by continuing their employment with TTEC. This conduct

alone is sufficient to establish the existence of a binding agreement. Simply put, a “signature” is

not required.




                                                  6
II.    THE SIX OPT-IN PLAINTIFFS’ GENERAL DENIALS OF SIGNING THE
       ARBITRATION AGREEMENT DO NOT CREATE A MATERIAL ISSUE OF
       FACT

       Six of the fourteen Opt-In Plaintiffs conveniently deny executing the Arbitration

Agreement. (Resp. pp. 6-7; see also ECF Nos. 79-1–79-5, 79-7.) But this does not preclude the

Court from compelling them to arbitration. Perhaps recognizing the weakness of their argument,

Opt-In Plaintiffs cite to non-binding opinions from outside this District. (Resp., pp. 8-9.) The

District of Colorado has already rejected this argument, holding that even a plaintiff’s denial of

having accepted arbitration is not enough to preclude compelling arbitration. See Petrie v.

GoSmith, Inc., 360 F. Supp. 3d 1159, 1162 (D. Colo. Jan. 31, 2019). In Petrie, defendant moved

to compel plaintiff to arbitration, claiming plaintiff consented to arbitrate his claims against

defendant when he consented to defendant’s Terms of Use. Id. at 1162. Plaintiff claimed he never

signed or agreed to arbitration his claims and (like the 6 Opt-In Plaintiffs here) submitted a

declaration in which he stated: “I absolutely did not accept [defendant’s] terms and conditions.”

(See Case No. 18-1528, ECF No. 38, ¶ 38) (emphasis added). This Court found this “unequivocal

denial” insufficient to create a genuine issue of material fact. Petrie, 360 F. Supp. 3d at 1162. The

same outcome is warranted here.

       Opt-In Plaintiffs regurgitate the very same arguments this Court previously found

unconvincing. They repeatedly argue that they are “certain” they never signed an arbitration

agreement, relying on conveniently phrased declarations. But what Opt-In Plaintiffs forget is that

Plaintiffs Beattie and Houston also submitted declarations claiming they did not sign or assent to

such a document. (See ECF Nos. 64-1 and 64-2 at ¶¶ 5-6 (“I do not recall signing or assenting to




                                                 7
the document…I am certain that no one at TTEC ever told me that I had waived my right to a civil

court action.”) (emphasis added). This Court overruled these contentions.

       The six Opt-In Plaintiffs’ belief that they never signed the Arbitration Agreement does not

create an issue of fact. The Court should reject this argument and grant TTEC’s Motion.

                                        CONCLUSION

       Defendants respectfully request that the Court compel arbitration of these fourteen Opt-In

Plaintiffs’ claims, and dismiss their Complaints, and grant such other and further relief in their

favor that this Court deems appropriate under the circumstances.

 Dated: September 25, 2019.                         BAKER & McKENZIE LLP

                                                    /s/ Arthur J. Rooney
                                                    Arthur J. Rooney
                                                    Baker & McKenzie LLP
                                                    300 E Randolph Street
                                                    Suite 5000
                                                    Chicago, IL 60601
                                                    Tel.: (312) 861-8000
                                                    Fax: (312) 698-2960
                                                    arthur.rooney@bakermckenzie.com

                                                    Attorney for Defendants TTEC Healthcare
                                                    Solutions, Inc. and TTEC Holdings, Inc.




                                                8
                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 25th day of September, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the following counsel of record:


                              Rod M. Johnson
                              Kevin Jay Stoops
                              Matthew L. Turner
                              Sommers Schwartz, PC
                              One Town Center, Suite 1700
                              Southfield, MI 48076
                              rjohnston@sommerspc.com
                              kstoops@sommerspc.com
                              mturner@sommerspc.com

                              Attorneys for Plaintiffs



                                                 /s/ Arthur J. Rooney




                                                 9
